IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50510
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANCISCO ACOSTA-ESTRELLA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-99-CR-29-1
                        --------------------
                           August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Francisco Acosta-

Estrella (“Acosta”) has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Acosta has not filed a response.   Our independent review of the

brief, the response, and the record discloses no nonfrivolous

issues.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.